Exhibit 10.D

DONALDSON COMPANY, INC.

INDEPENDENT DIRECTOR RETIREMENT AND DEATH BENEFIT PLAN

This Independent Director Retirement and Death Benefit Plan (the “Plan”) has
been adopted by the Board of Directors (the “Board”) of Donaldson Company, Inc.
(the “Company”) as of August 1, 1987 (the “Effective Date”).

 

 

 

 

1.

ELIGIBILITY

 

 

 

 

 

Persons who were directors of the Company on the Effective Date, or who become
directors of the Company after the Effective Date, and are neither employees of
the Company or its subsidiaries nor former employees of the Company or its
subsidiaries (“Participants”) will become eligible to receive benefits as and to
the extent provided under Sections 2 and 3 of the Plan.

 

 

 

 

2.

RETIREMENT OR OTHER TERMINATION:    ELIGIBILITY

 

 

 

 

 

When a Participant ceases to be a director of the Company because of (i)
retirement, (ii) resignation, (iii) failure to be reelected to a succeeding term
as a director following expiration of the director’s term of office; (iv)
involuntary termination other than removal for cause, (v) death or (vi)
disability, (in each of which events the directorship of the Participant is
herein said to “Terminate”), the Participant shall be eligible to receive
benefits hereunder, under the following conditions:

 

 

 

 

 

(a)

Before Participant has Completed five (5) full years of Service as a Director

 

 

 

 

 

Benefits will be payable only in the event of the Participants’s death while
serving as a member of the Board.

 

 

 

 

 

(b)

After Participant has completed five (5) full years of Service as a Director

 

 

 

 

 

Benefits will be payable under the following conditions:

 

 

 

 

 

 

(1)

Retirement Under Terms of the Donaldson Company, Inc. Directors’ Retirement
Policy

 

 

 

 

 

 

 

Participant Terminates as a result of retirement as required under the terms of
the Donaldson Company, Inc. Directors’ Retirement Policy then in effect.

 

 

 

 

 

 

(2)

Resignation

 

 

 

 

 

 

 

Participant Terminates as a result of a voluntary resignation.

 

 

 

 

 

 

(3)

Failure to be Reelected

 

 

 

 

 

 

 

Participant Terminates by reason of his/her failure to be reelected to a
succeeding term as a director when the Participant’s term as director expires.


--------------------------------------------------------------------------------




 

 

 

 

 

 

(4)

Involuntary Termination

 

 

 

 

 

 

 

Participant Terminates otherwise than by Participant’s voluntary act, and
otherwise than be removal for cause (i.e., proven dishonesty, gross misconduct
or dereliction of duty) due to conflicts of interest such as outlined in the
Company’s Code of Conduct. A Participant may be required to Terminate because of
the Company’s entry into a new business, market, activity or relationship which,
as determined by that Participant with the concurrence of the Board, creates a
conflict between the pre-existing interests of the Participant and the interests
of the Company.

 

 

 

 

 

 

(5)

Death

 

 

 

 

 

 

 

Participant Terminates by reason of death.

 

 

 

 

 

 

(6)

Disability

 

 

 

 

 

 

 

Participant Terminates following a determination by the Company’s Board of
Directors that Participant is unable to fulfill the duties of a director of the
Company by reason of disability, however caused.


 

 

 

3.

BENEFIT AMOUNT AND PAYMENTS

 

 

 

 

(a)

Benefit Amount

 

 

 

 

 

A Participant who becomes eligible to receive benefits under the Plan shall be
entitled to a benefit equal to the final annual director retainer fee paid to
that participant.

 

 

 

 

(b)

Benefit Payments

 

 

 

 

 

Payments of benefits (“Benefit Payments”) to a Participant shall be made in
equal annual installments over a period equal to the number of years of the
Participant’s service as a director of the Company or its subsidiaries up to a
maximum of ten (10) years (for directors retiring after December 1, 1992 fifteen
(15) years). Provided that if a Participant has completed five (5) full years of
service, a partial year of service will be credited as a full year if .50 or
greater.

 

 

 

 

 

If the Participant elects, in writing at least one year prior to termination, a
lump sum amount equal to the then present value of Benefit Payments determined
in the same manner as set forth in sub section (iv) of this Section 3 but as of
Participant’s commencement date as hereinafter provided, shall be paid within
sixty (60) days after the commencement date. The election may be made or changed
anytime while a director; provided, that the election shall be irrevocable after
a date one year prior to termination.

 

 

 

 

 

Exception:

 

 

 

 

 

A Participant who terminates because of death shall be credited with a full
fifteen (15) years of service regardless of that Participant’s period of service
as a director of the Company or its subsidiaries.


--------------------------------------------------------------------------------




 

 

 

 

 

Benefits will commence on the later of:

 

 

 

 

 

 

(i)

the January 1 next following the date on which the Participant Terminates; or

 

 

 

 

 

 

(ii)

for terminated Participants, the January 1 next following the date on which (a)
the Participant attains age sixty-five (65) or (b) (if earlier) the Participant
dies;

 

 

 

 

 

except that:

 

 

 

 

 

 

(iii)

benefits to a Participant who Terminates upon a determination of disability
under Section 2 (b) (2) shall become payable commencing the January 1 next
following the date on which the Participant Terminates, notwithstanding that the
Participant has not attained age sixty-five (65) at that time; and

 

 

 

 

 

 

(iv)

benefits to be paid after a Participant’s death shall be settled, if the
Participant had so elected in writing, by payment to the Participant’s
designated beneficiary within sixty (60) days after death of a lump sum amount
equal to the then present value of unpaid Benefit Payments determined by use of
the immediate annuity rate being applied at the date of the Participant’s death
by the Pension Benefit Guaranty Corporation. If not so elected, any remaining
installments will be paid to the Participant’s designated beneficiary.

 

 

 

 

 

 

 

Notwithstanding anything to the contrary, the Board in its sole and absolute
discretion may at any time and for any reason elect to accelerate all or any
portion of the Benefit Payments payable to (or with respect to) all or less than
all of the Participants.

 

 

 

 

4.

ADMINISTRATION

 

 

 

 

 

(a)

Taxes

 

 

 

 

 

 

The Company shall withhold federal, state or local taxes from Benefit Payments
to the extent required by law.

 

 

 

 

 

(b)

Non-Funded

 

 

 

 

 

 

The Company’s obligations under the Plan shall be an unfunded and unsecured
promise to pay. Any assets which the Company may acquire to help meet its
financial liabilities are and remain general assets of the Company subject to
the claims of its creditors. The company does not give, nor does any Participant
receive, any beneficial ownership interest in any asset of the Company.

 

 

 

 

 

(c)

Continuation of Directorship

 

 

 

 

 

 

The Plan shall not be deemed to give any Participant the right to continue as a
director of the Company.

 

 

 

 

 

(d)

Payments After Death


--------------------------------------------------------------------------------




 

 

 

 

 

 

Upon a Participant’s death, any Benefit Payments (including a lump-sum
settlement elected under Section 3(b) (iv) payable with respect to that
Participant, whether or not such payment had commenced, shall be paid to the
beneficiary or beneficiaries who had been designated in writing to the Company
by said Participant, or if such designation had been made, to said Participant’s
estate.

 

 

 

 

 

(e)

Payments Due Incompetents or Minors

 

 

 

 

 

 

If the Board determines that any person to whom a payment is due hereunder is
unable to care for his or her affairs because of physical or mental disability,
or that such person is a minor, the Company shall have the authority to cause
payments becoming due to such person to be made for the benefit of such person
to any individual or entity deemed appropriate by the Company without
responsibility of the Company to see to the application of such payments and in
complete discharge of the obligations of the Company under the Plan.

 

 

 

 

 

(f)

Assignability

 

 

 

 

 

 

Except insofar as this provision may be contrary to applicable law, no sale,
transfer, alienation, assignment, pledge, collateralization, or attachment of
any benefits under the Plan shall be valid or recognized by the Company.

 

 

 

 

 

(g)

Amendment and Termination

 

 

 

 

 

 

The Board necessarily reserves the right to amend the Plan from time to time, or
to terminate the Plan at any time, except that, notwithstanding such amendment
or termination, each Participant shall receive Benefit Payments at least
equivalent to

 

 

 

 

 

 

(i)

Benefit Payments the first of which become payable to or with respect to the
Participant under the Plan prior to the date of amendment or termination
(whether or not such first payment had been made); or

 

 

 

 

 

 

(ii)

Benefit Payments none of which had become payable prior to the date of amendment
or termination but to which the Participant had become entitled prior to such
date because the Participant had Terminated; or

 

 

 

 

 

 

(iii)

Benefit Payments to which the Participant later would have become entitled when
the Participant Terminates, and which would have become payable to the
Participant, if (a) the Plan had provided that the Participant receives credit
under Section 3(b) hereof only for years of service as a director of the Company
or its subsidiaries completed up to the date of amendment or termination, and
(b) the Plan had not been terminated or amended (otherwise than to incorporate
the assumption in (a) of this clause (iii)).

 

 

 

 

 

(h)

Governing Law


--------------------------------------------------------------------------------




 

 

 

 

 

The Plan shall be governed by the laws of the State of Minnesota to the extent
not superseded by federal law.

 

 

 

 

(i)

Company

 

 

 

 

 

The term “Company” as used in the Plan shall include any successor to the
Company by reason of merger, consolidation, the purchase of all or substantially
all of the Company’s assets, or otherwise.

rfv2383

--------------------------------------------------------------------------------




DONALDSON COMPANY, INC.
INDEPENDENT DIRECTOR RETIREMENT AND DEATH BENEFIT PLAN
BENEFICIARY DESIGNATIONS

 

 

 

 

 

Date

TO:          CHAIRMAN OF THE BOARD

          I hereby designate the following as my beneficiary or beneficiaries as
provided for in the Donaldson company, Inc., Independent Director Retirement and
Death Benefit Plan to receive my account under said Plan in the event of my
death. I revoke all beneficiary designations previously executed by me under the
Plan.

 

 

 

 

 

 

 

1.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Full Name

 

Relation

 

Social Security Number

 

 

 

 

 

 

 

2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Full Name

 

Relation

 

Social Security Number

 

 

 

 

 

 

 

3.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Full Name

 

Relation

 

Social Security Number

 

 

 

 

 

 

 

4.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Full Name

 

Relation

 

Social Security Number

          I direct that the beneficiaries named above who are living at my death
receive my account in the following manner:

 

 

 

 

 

____

 

The entire account to person No. 1, if living. If person No. 1 is not living,
then to person No. 2, etc.

 

 

 

 

 

____

 

To person No. 1, if living. If person No. 1 is not living, then to persons No.
____ and ____ then living, in equal amounts.

 

 

 

 

 

____

 

To persons No. ____ and ____ then living, in equal amounts.

          I elect that payment be made to my designated beneficiary or
beneficiaries as follows:

 

 

 

 

 

____

 

Within sixty (60) days after death of a lump sum amount equal to the then
present value of unpaid Benefit Payments determined by use of the immediate
annuity rate being applied at the date of my death by the Pension Benefit
Guaranty Corporation.

 

 

 

 

 

____

 

In annual installments.


 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature

 

 

 

 

 

 

 

 

 

Witness

 

 

 

rfv2383

--------------------------------------------------------------------------------